Citation Nr: 0330218	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  00-18 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
injury.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1956 to February 
1960.

A September 1992 RO rating decision denied service connection 
for a back disability and a knee disorder.  The veteran was 
notified of these determinations in October 1992 and he did 
not appeal.

In 1998, the veteran submitted an application to reopen the 
claims for service connection for residuals of a back injury 
and residuals of a left knee injury.  This appeal comes to 
the Board of Veterans' Appeals (Board) from March 1999 and 
later RO decisions that denied service connection for these 
conditions.



FINDINGS OF FACT

1.  By an unappealed September 1992 RO rating decision, 
service connection for back and knee disorders was denied.

2.  Evidence received subsequent to the September 1992 RO 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for residuals of a back injury and 
residuals of a left knee injury.





CONCLUSIONS OF LAW

1.  The unappealed September 1992 RO rating decision, denying 
service connection for back and knee disorders, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

2.  New and material evidence has been received to reopen the 
claims for service connection for residuals of a back injury 
and residuals of a left knee injury.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a), effective prior to August 
29, 2001.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist a claimant in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's application to reopen claims for service connection 
for residuals of a back injury and residuals of a left knee 
injury, and that the requirements of the VCAA have in effect 
been satisfied.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.    However, 
neither do those provisions prohibit VA from providing some 
assistance to a claimant in the development of new and 
material evidence to reopen a previously denied claim.  
38 U.S.C.A. § 5103A(g) (West 2002).  The above-noted amended 
VA regulations provide for some assistance to a claimant in 
the development of evidence to reopen a previously finally 
denied claim, provided the claimant has submitted sufficient 
information to identify and locate the records.  66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(1), (2), and (3).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that there is a VA duty to assist a 
claimant in obtaining evidence with regard to an application 
to reopen a previously denied claim if VA has received "a 
complete or substantially complete application."  38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159(b).  This duty includes 
notifying a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.  The Court held that VA should advise the 
claimant of the type of specific evidence that will help in 
reopening the claim, and obtaining records from the Social 
Security Administration when applicable.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, the Board finds that some assistance to the 
veteran in the development of evidence to reopen his finally 
disallowed claims for service connection for back and knee 
disorders is warranted provided such development would serve 
a useful purpose.  The veteran and his representative have 
been provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to his claims, that 
essentially notify the veteran of the evidence needed to 
prevail on the claims.  

In February and May 2001 letters, the RO notified the veteran 
of the evidence needed to substantiate his claims.  This 
letter notified him of the evidence he needed to submit and 
what evidence VA would try to obtain.  The Board is also 
granting the veteran's application to reopen the claims for 
service connection for residuals of a back injury and 
residuals of a left knee injury in this decision.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to him in the 
development of his application to reopen the claim for 
service connection for back and knee disorders.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Hence, no further assistance to the 
veteran is required to fulfill any VA duty to assist him in 
the development of the application to reopen the claims for 
service connection for back and knee disorders.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that a 
disease or injury manifested in service existed before 
service and that the disease or injury was not aggravated by 
service will rebut the presumption.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304 (2003).  A preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a),(b) (2003).  A veteran seeking 
service connection by aggravation is not entitled to 
presumption of aggravation in service, where there was 
temporary worsening of symptoms, but the condition itself did 
not worsen.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

The September 1992 RO rating decision denied service 
connection for back and knee disabilities.  The veteran was 
notified of the decision and he did not appeal.  An 
unappealed decision is final with the exception that a 
claimant may later reopen the claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  The question now presented is whether 
new and material evidence has been submitted since the 
unappealed September 1992 RO rating decision to permit 
reopening of the claims.  38 C.F.R. 3.156(a) (2003); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  For evidence to be deemed 
new, it must not be cumulative or redundant; to be material, 
it must bear directly and substantially upon the specific 
matter under consideration (here, whether the evidence shows 
the presence of the claimed disabilities and links them to a 
disease or injury in service).  A determination by VA that 
information constitutes "new and material evidence" means 
that the new information is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed in 1998.

The evidence of record at the time of the September 1992 RO 
rating decision consisted of statements from the veteran to 
the effect that he had back and left knee disorders that had 
their onset in service, a service department medical report 
of the veteran's enlistment examination in October 1983 for 
the United States Army Reserve, service documents, and VA 
reports of his treatment and evaluations from 1988 to 1990.  
The veteran's service medical records were unavailable.  This 
evidence indicated that the veteran may have had a left knee 
condition prior to service, in service, and after service, 
but the post-service medical records did not demonstrate such 
a condition.  The evidence also revealed the presence of a 
back condition many years after service.

While the service medical records are still unavailable, 
various evidence has been received since the September 1992 
RO rating decision, including private medical reports and 
testimony from the veteran at a hearing at the RO and at a 
hearing before the undersigned at the Board in Washington, 
DC.  A report from a chiropractor dated in September 1999 
notes that the veteran had a chronic disability of the 
lumbosacral spine and the signatory opined that this 
condition pre-existed the veteran's automobile accident in 
April 1993.  The chiropractor opined that the veteran 
probably had back and left knee conditions that were related 
to incidents in service.  Another private medical report 
received in May 2003 contains the opinion of the signatory, a 
medical doctor, that the veteran had left knee and low back 
problems since service.  Statements from service comrades of 
the veteran also indicate that the veteran had back and knee 
problems in service.  This evidence, by itself, contributes a 
more complete picture to the veteran's claim for residuals of 
back and left knee injuries.  Hodge, 155 F. 3d 1356; Elkins 
v. West, 12 Vet. App. 209 (1999).  Moreover, the opinions in 
the private medical reports must be considered credible for 
the purpose of determining whether the evidence is new and 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Hence, the Board finds that new and material evidence has 
been submitted to reopen claims for service connection for 
residuals of a back injury and residuals of a left knee 
injury.  38 C.F.R. § 3.156(a), effective prior to August 29, 
2001.

After consideration of the evidence received since the 
September 1992 RO rating decision, the Board finds that new 
and material evidence has been received to reopen the claims 
for service connection for residuals claims for service 
connection for residuals of a back injury and residuals of a 
left knee injury.  Hence, the application to reopen these 
claims is granted.




ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
residuals of a back injury is granted.

New and material evidence having been received, the 
application to reopen the claim for service connection for 
residuals of a left knee injury is granted.


REMAND

Because the Board has held that the claims for service 
connection for residuals of a back injury and residuals of a 
left knee injury are reopened, the entire evidentiary record 
must be considered.  Consequently, the case is remanded to 
the RO for consideration of the issues of entitlement to 
service connection for residuals of a back injury and 
entitlement to service connection for residuals of a left 
knee injury in order to ensure due process to the veteran.  
Bernard, 4 Vet. App. 384.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

With regard to the claim for service connection for residuals 
of a left knee injury, the evidence indicates that the 
veteran may have had a left knee disability prior to service 
and during service, and that he currently has a left knee 
disability.  Some of the evidence of record indicates that 
the veteran's current left knee disability had its onset in 
service.  With regard to the claim for service connection for 
residuals of a back injury, the evidence reveals that he 
currently has such a disability and, some of the evidence 
indicates that this condition had its onset in service.  The 
evidence also indicates that the veteran was in an automobile 
accident in 1993.  The overall evidence leaves the Board 
uncertain as to the etiology of the veteran's back and left 
knee disorders.  Under the circumstances, the VA duty to 
assist him in the development of his claims includes 
providing him with a VA examination to determine the nature 
and extent of any back and left knee disorders, and to obtain 
opinions as to the etiology of any such conditions found.  
38 C.F.R. § 3.159(c) (2003).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The veteran should also be advised that 
if he would like his appeal decided 
without delay, he can tell VA that he 
wishes to waive any remaining time period 
he has to respond to this notice.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and extent of any back and 
left knee disabilities.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The examiner should express opinions as 
to the etiology of any back and left knee 
condition found, including whether it is 
at least as likely as not related to an 
incident of service.  The examiner should 
support the opinions by discussing 
medical principles as applied to the 
specific evidence in the veteran's case.  
In order to assist the examiner in 
providing the requested information, the 
claims folders must be made available to 
him or her and reviewed prior to the 
examination.

3.  After the above development, the RO 
should review the claims for service 
connection for back and left knee 
disorders.  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



